Citation Nr: 1516387	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  09-43 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether there is new and material evidence to reopen a claim of entitlement to service connection for asthma or other respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to January 1972.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, as support for his claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board.  This type of hearing is often and more commonly referred to as a Travel Board hearing.  A transcript of the proceeding is in the claims file, so of record.  Subsequently, in September 2014, the Veteran submitted additional evidence and waived his right to have the RO initially consider it as the Agency of Original Jurisdiction (AOJ), preferring instead that the Board do so in the first instance.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).

FINDINGS OF FACT

1.  An unappealed April 1974 rating decision earlier considered and denied the Veteran's claim of entitlement to service connection for asthma because his service treatment records (STRs) did not contain indication of any chronic respiratory condition during his service - either in the way of relevant subjective complaints (symptoms, etc.) or objectively in the way of an actual diagnosis.

2.  He subsequently attempted to reopen this claim, but in the May 2008 rating decision from which this current appeal ensued the RO denied his claim because the newly-submitted evidence did not relate to an unestablished fact necessary to substantiate this claim. 

3.  The additional evidence submitted or otherwise obtained since that initial April 1974 rating decision is either cumulative or redundant of the evidence previously of record and considered in that initial decision or does not relate to an unestablished fact necessary to substantiate this claim or raise a reasonable possibility of substantiating it.


CONCLUSION OF LAW

The April 1974 decision earlier considering and denying this claim of entitlement to service connection for asthma is a final and binding determination based on the evidence then of record, and there is not new and material evidence since that decision to reopen this claim.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.160(d), 20.200, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that, when considering petitions to reopen claims that, as here, have been previously considered, denied, and not appealed, VA must both notify the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying benefit being sought.  To satisfy this requirement, VA adjudicators are required to look at the bases of the denial in the prior decision and provide the claimant a notice letter describing what evidence would be necessary to substantiate those elements required to establish entitlement that were found insufficient in the previous denial.  VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

Consider also however that an even more recent precedent opinion of VA's General Counsel, VAOPGCPREC 6-2014, concludes that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a previously-denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim.  In other words, the opinion holds that Kent is no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.  In concluding this, the Office of General Counsel (OGC) looked to the legislative history and amendments to the statute and case law.  For example, OGC noted that "[n]othing in the plain language of section 5103(a)(1) requires VA to analyze the evidence provided for a previously finally decided claim and inform the claimant of its inadequacy."  Additionally, in 2012, Congress revised § 5103(a) by removing the requirement that notice to be provided after a claim had been received.  See Pub. L. No. 112-154, § 504(a), 126 Stat. 1165, 1191 (2012).  OGC stated that the change in the law now allowed for notice to be provided on the "claims application forms," which showed Congress' understanding that the statute allows VA to provide generic notice.

Finally, OGC concluded that case law from the U.S. Court of Appeals for the Federal Circuit, decided after Kent, supports this conclusion.  For example, in Wilson v. Mansfield, the Federal Circuit held that the language of the statute was not "intended to require an analysis of the individual claim in each case," but only to require notice of "the information and evidence necessary to substantiate the particular type of claim being asserted."  506 F.3d 1055, 1059 (Fed. Cir. 2007).  OGC also stated that Vazquez-Flores v. Shinseki made clear that "Wilson and Paralyzed Veterans put to rest the notion that the VA is required to provide 
veteran-specific notice, although Wilson requires the notice be claim-specific."  580 F.3d 1270, 1277 (Fed. Cir. 2009).

So, to summarize, in a claim to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).

Here, to this end, prior to initial adjudication of this claim in May 2008, so in the preferred sequence, the Veteran was mailed a letter in February 2008 advising him of the evidence needed to substantiate his claim and of his and VA's respective responsibilities in obtaining this necessary supporting evidence.  The letter satisfied the requirements of Kent in terms of advising him of the type of evidence needed to reopen his claim since it had been previously considered and denied, also discussed the "downstream" disability rating and effective date elements of his claim, which only actually come into play in the eventuality service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  He therefore has received all required notice concerning this claim.

VA's duty to assist under the VCAA includes helping the claimant obtain relevant records, including STRs and other pertinent records, such as regarding his evaluation and treatment since service, whether from VA or private healthcare providers, as well as providing an examination or obtaining a medical opinion when needed to make a decision on a claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's STRs, private medical records, VA treatment records - at least those that are obtainable, a transcript of his hearing testimony, and his and other lay statements have been associated with his claims file for consideration.  He has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claim, so needing to be obtained and are obtainable.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent identified records are obtainable.  See 38 C.F.R. § 3.159(c).

The Board realizes the Veteran has not been provided a VA compensation examination in response to his petition to reopen his claim for asthma, nor has a medical nexus opinion been obtained.  VA is obliged to provide a VA compensation examination or medical opinion when (1) there is competent evidence the Veteran has a current disability or persistent or recurrent symptoms of disability; (2) there is evidence establishing that he suffered an event, injury or a disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) the evidence indicates the current disability or symptoms may be associated with service or a service-connected disability; but (4) there is insufficient medical evidence on file to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 
81-82 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  In both McLendon and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), the Veterans Court (CAVC) and the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified that, when determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a 
service-connected disability.  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (Medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service).

This is not to say or suggest, however, that VA is obligated to provide an examination for a medical nexus opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  If such were the case, this would circumvent the craftily tailored language of the statute and regulation governing when examinations and opinions should be obtained and require provision of an examination and opinion in virtually every instance, so virtually without exception.

And, here, as discussed in greater detail below, there is not the required evidence (even still) suggesting the Veteran's asthma, although diagnosed many years after his service had ended, either began during his service, was aggravated by it (if preexisting), or is otherwise related or attributable to his service.  Therefore, there is not the required evidence to warrant the scheduling of a VA compensation examination for a medical nexus opinion.  See 38 C.F.R. § 3.159(c)(4)(iii).  His mere diagnosis of asthma with no supporting evidence or allegations of a relevant event or injury or disease during his service, as a potential cause, is insufficient to trigger the duty to assist by arranging for a VA compensation examination and opinion because in this circumstance the only requirement would be to claim the alleged disability is related to service.

Further, concerning the April 2014 Travel Board hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Court (CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of:  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  During the hearing, to this end, the presiding VLJ noted the basis of the prior determination and the elements of the claim that were lacking to substantiate it.  The presiding VLJ sought to identify any pertinent evidence not then currently of record that might have been overlooked or was outstanding that might help to substantiate the claim.  The Veteran has not asserted during or since the hearing that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise identified any prejudice in the conducting of that hearing.  The hearing focused on the elements necessary to substantiate the claim and, consistent with Bryant, the presiding VLJ complied with the duties set forth in section 3.103(c)(2).

II. 
The Petition to Reopen this Previously Denied, Unappealed, Claim

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a "low threshold", and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

The Veteran originally filed his claim of entitlement to service connection for asthma in February 1974.  In an April 1974 rating decision, the claim was considered and denied because his STRs did not contain indication of any chronic respiratory condition during his service - either in the way of relevant subjective complaints (symptoms, etc.) or objectively in the way of an actual diagnosis.  So he had not established that this claimed condition was a result or consequence of any traumatic event, injury or disease during his military service.  He did not appeal that decision initially considering and denying this claim, so it is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

He subsequently filed the current petition to reopen this claim in December 2007, but the RO ultimately continued to deny this claim in the May 2008 rating decision at issue because, although he had submitted new and material evidence since the prior, unappealed, April 1974 rating decision showing he had a current diagnosis of asthma, the evidence still failed to establish that it was related or attributable to anything that had occurred during his active military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

Although the RO determined that he since had submitted new and material evidence to reopen this claim, so, too, must the Board make this threshold preliminary determination, before proceeding further, because this initial determination affects the Board's jurisdiction to readjudicate this claim on its underlying merits.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  And if the Board concludes there is not this required new and material evidence, what the RO determined in this regard is irrelevant since further consideration of the claim is neither required nor permitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); VAOPGCPREC 05-92 (March 4, 1992).

The pertinent evidence of record at the time of the April 1974 rating decision included the Veteran's STRs.  During his July 1971 military enlistment examination, he had reported a history of asthma and stated that he was rejected from the Navy because of it.  But during his subsequent January 1972 military separation examination, the examiner noted that the Veteran's claim of asthma had been disproven and he resultantly was accepted in August 1971 for military service.  Even so, his service ended in January 1972, however, so just a few months later.

The evidence that has been received since the April 1974 rating decision includes additional statements from the Veteran alleging that he had asthma in service and that it was aggravated by extreme heat and cold while he was stationed in South Dakota; a lay statement attesting that he had asthma during his service; and VA and private medical treatment records from January 1981 to April 2014 showing a current diagnosis of and treatment for asthma and other underlying respiratory disorders such as chronic obstructive pulmonary disease (COPD) or emphysema.  Many of these additional records were submitted after the April 2014 Travel Board hearing and, as mentioned, the Veteran waived his right to have the RO initially consider them, preferring instead that the Board assume this jurisdiction.  See 38 C.F.R. § 20.1304.  These records also show that Spiriva was a medication prescribed, aside from others and different therapies, and that the Veteran has frequent exacerbations with breathing difficulties, indeed, reportedly impacting his ability to work.  These frequent exacerbations owing to this condition, however, were not attributed to anything that occurred many years ago during his military service, and it was noted instead that he had a history as a smoker (1/2 pack per day (ppd), although he had quite about 15 years ago).  On one of the forms he submitted, there was additional mention of prior respiratory illness in 1979 and 1980, and treatment for it at the local VA Medical Center (VAMC) in Houston, but that was after his initial claim and decision in response in 1974 and even further removed from his service, which had ended in January 1972.


Going back to his time in service, a Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or a disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A history of conditions existing prior to service recorded at the time of the entrance examination does not constitute a notation of such conditions for the purpose of establishing whether the Veteran was of sound condition at enlistment.  38 C.F.R. § 3.304(b)(1).  However, the recording of such a history during the entrance examination will be considered together with all other material evidence in determinations as to inception of the disability at issue.  See id.

In order to rebut the presumption of sound condition, VA must show by clear and unmistakable (obvious or manifest) evidence both (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  See § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  Thus, when the presumption of sound condition applies, the claimant is not required to establish aggravation by showing that the pre-existing disease or injury increased in severity during service.  See VAOPGCPREC 3-03.  Rather, the burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  See id.; Wagner, 370 F.3d at 1096; see also Horn v. Shinseki, 25 Vet. App. 231, 235 (2012) (observing that "even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness"). 

VA may find a lack of aggravation under § 1111 if the clear and unmistakable evidence shows that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the preexisting condition. Wagner, 370 F.3d at 1096 (citing 38 U.S.C. § 1153 (West 2014) and 38 C.F.R. § 3.306 (2014)); but see Horn, 25 Vet. App. at 238 (emphasizing that "neither the presumption of aggravation of section 1153 nor the regulation implementing that statutory provision, § 3.306, has any application to an analysis under the aggravation prong of the presumption of soundness in section 1111").  If this burden is met, then the veteran is not entitled to service-connection benefits. Wagner, 370 F.3d at 1096.  On the other hand, if the presumption of soundness applies and VA fails to show by clear and unmistakable evidence that the pre-existing condition was not aggravated by active service, then the presumption has not been rebutted.  See id. at 1094.  In that case, the claim will be considered as a normal claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096 (citing 38 C.F.R. § 3.322); see also id. at 1094 (holding that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness under section 1111").  In other words, the claim may not be denied, nor benefits deducted, on the basis of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.  See id. 

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

Here, while the Veteran asserts that his military service "aggravated" his asthma (so the implication would be that he had it even prior to beginning his service), there simply is not the required evidence supporting this notion or his claim in general.  As already mentioned, he reported a history of asthma during his July 1971 military entrance examination and again during his military separation examination a relatively short time later, in January 1972.  But the 1972 separation examiner pointed out that the claim of asthma (so even pre-existing) was disproven, thus allowing him to enter the service without any disqualifying or disabling condition.  Thus, it cannot be said that his asthma necessarily, i.e., clearly and unmistakably, pre-existed his service and it consequently must be presumed that he was in sound physical health in this regard when he entered service.  This case therefore turns instead on whether this condition was directly incurred during his 5 or so months of service from August 1971 to January 1972, and the Board is not persuaded that it was.

In order to establish entitlement to direct service connection, the evidence must show:  (1) the current existence of the claimed disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); accord Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2012).

Unfortunately, though, after reviewing the considerable evidence of record, including since the prior April 1974 rating decision, the Board finds that it is not reason to reopen, much less outright grant this claim.  As already mentioned, evidence received since the April 1974 rating decision includes VA and private treatment records.  These additional records, while confirming the Veteran has asthma, including under the umbrella or as a component of COPD/emphysema, do not tend to indicate that it is related to or the result of his military service.  And while there is no disputing he has needed various modalities of treatment, including oral or parenteral corticosteroid medications, inhaled medications such as the Spiriva already mentioned, also oral bronchodialators, medical records merely describing his current condition (e.g., showing current evaluation and treatment, etc., without additional discussion of etiology) are not material to issue of service connection and are insufficient to reopen a claim for service connection based on new and material evidence.  Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam).  Moreover, a purported relationship or correlation between his service and his asthma and/or other respiratory defect has been previously alleged, though not substantiated, so both when this claim initially was considered and even now, and therefore equally is not reason to reopen and grant this claim.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is merely cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992); Untalan v. Nicholson, 20 Vet. App. 467 (2006) (New arguments based on the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.).

While testifying during his April 2014 Travel Board hearing, the Veteran acknowledged that asthma was not actually diagnosed while he was in service, although he had what he described as "hay fever or something like that."  He added that he was hospitalized for treatment, owing to his difficulty breathing on an obstacle course while training, but also acknowledged that he was a smoker at the time.  And, indeed, to reiterate, the additional records he has submitted since his hearing document this history of smoking and its detrimental effect on his respiratory functioning.  There was some mention, as well, of allergies (pollens), but this also was not associated with his military service as the source or cause.

Consequently, even under the "low-threshold" standard acknowledged in Shade, the evidence received since the April 1974 rating decision does not relate to unestablished facts necessary to substantiate this claim and does not raise a reasonable possibility of substantiating this claim.  Shade, 24 Vet. App. at 117.  Accordingly, reopening of this claim is not warranted.


ORDER

The petition to reopen this claim of entitlement to service connection for asthma or other respiratoyr disorder (e.g., COPD/emphysema, etc.) is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


